___________

                           No. 95-2750
                           ___________

Marvin G. Jenkins,              *
                                *
          Appellant,            *
                                *
     v.                         *   Appeal from the United States
                                *   District Court for the Eastern
Shirley S. Chater, Commissioner,*   District of Arkansas.
Social Security Administration, *
                                *
          Appellee.             *


                           ___________

                  Submitted:   January 11, 1996

                       Filed: February 13, 1996
                            ___________

Before WOLLMAN, ROSS and MURPHY, Circuit Judges.

                           ___________

ROSS, Circuit Judge.


     Appellant Marvin G. Jenkins appeals from the district court's
order affirming the denial of his application for Social Security
disability benefits.    Because we conclude the decision by the
administrative law judge (ALJ) is supported by substantial
evidence, we affirm.


     At the time of the hearing before the ALJ, Jenkins was 38
years old and had a 10th grade education and a past work history as
an insurance salesman, kitchen manager and truck driver. Jenkins
applied for disability insurance benefits and for supplemental
security income benefits on May 14, 1992, alleging an inability to
work beginning August 6, 1991, due to an on-the-job injury to his
back, high blood pressure and depression. His applications were
denied initially and upon reconsideration by the Social Security
Administration.


     Jenkins argues on appeal that the ALJ's credibility findings
were not sufficient regarding his subjective complaints of pain;
that the hypothetical question posed to the vocational expert did
not encompass all of his limitations; that the ALJ improperly
discounted the expert's opinions; and finally, that the
Commissioner of the Social Security Administration failed to rely
on findings by the Veterans Administration as to Jenkins'
disability.


       We limit our review to a determination of whether the
Commissioner's decision is supported by substantial evidence in the
record as a whole. Siemers v. Shalala, 47 F.3d 299, 301 (8th Cir.
1995). Substantial evidence is that which a reasonable mind might
accept as adequate to support the Commissioner's conclusion.
Richardson v. Perales, 402 U.S. 389, 401 (1971).


     The ALJ found that Jenkins has severe degenerative joint
disease, degenerative lumbar disc disease, depression and anxiety,
and that his impairments precluded the performance of his past
relevant work. The ALJ found, however, that Jenkins did not have
an impairment or combination of impairments listed in, or medically
equal to one listed in, 20 C.F.R. Part 404, Subpart P, Appendix 1,
and that his subjective complaints of pain were not fully credible.
The ALJ determined that Jenkins had the residual functional
capacity for the full range of light work, reduced by an inability
to engage in prolonged sitting, standing or walking, to lift more
than 20 pounds or to engage in activities requiring extensive
interpersonal contact with the public. Based on the testimony of
a vocational expert, the ALJ found that a significant number of
jobs exist in the national economy which Jenkins can perform,
including data entry clerk, bookkeeper or general office laborer.
Therefore, the ALJ concluded that Jenkins is not disabled.

                               -2-
     Jenkins' claim that the ALJ did not adequately consider his
subjective complaints of pain is unpersuasive. Our review of the
record shows that the ALJ engaged in a proper Polaski analysis in
discounting his testimony. See Polaski v. Heckler, 739 F.2d 1320,
1322 (8th Cir. 1984) (subsequent history omitted).         Jenkins
testified that he takes prescription and non-prescription
medications for his allegations of chronic pain and that he
experiences adverse side effects from the medication, including
dizziness and stomach irritation. Jenkins stated, however, that
the pain medication produces some relief and that the side effects
are relieved with nonprescription antacid medication.


     The record further reveals that physical examinations
consistently produced normal to only minimally abnormal findings,
including normal ranges of motion, normal neurological functioning,
normal sensory functions and reflexes and negative straight leg
raise testing.    Dr. Wilson, an orthopedic physician, concluded
there was no evidence of permanent impairment and released Jenkins
to return to his normal activities. Dr. Abraham, a neurologist,
concluded that Jenkins could lift up to 25 pounds, stand and walk
for four hours, and sit for six hours. Dr. Abraham further stated
that Jenkins' back problems produced an 18% impairment to the body
as a whole and that Jenkins could work if he stayed within his
restrictions. Moreover, Jenkins reported improvement subjectively
with conservative treatment and a work hardening program. Although
Jenkins testified that he required assistance in dressing, he also
indicated that he is able to engage in some daily activities,
including driving a car, running errands, visiting others,
attending church and a wood shop.       Given the lack of medical
evidence in support of Jenkins' allegations, the conservative
treatment of pain and its apparent success, the lack of more
significant restrictions placed on Jenkins by his physicians and
the level of Jenkins' daily activities, the ALJ properly discounted
Jenkins' subjective complaints.


                               -3-
     Jenkins next contends the ALJ failed to defer to the opinions
of experts in making his disability assessment.       For example,
Jenkins refers to an evaluation by Dr. Wilhelm in which he
concludes Jenkins has an unlimited or very good ability to follow
work rules and interact with supervisors, and good ability to
relate to co-workers and deal with the public, although only a fair
ability to concentrate, exercise good judgment and handle stress.
Contrary to Jenkins' characterization, Dr. Wilhelm concluded
Jenkins had low-average to average intellectual and educational
abilities which posed no significant limitations.      Jenkins also
mischaracterizes findings by Dr. Thomas Hayde, a chiropractor, that
Jenkins could not return to work. Dr. Hayde did not make a medical
judgment that Jenkins was unable to return to work, but instead
merely noted that Jenkins had himself reported that he was unable
to return to work.    It is within the authority of the ALJ to
resolve any conflicts among the opinions of treating and examining
physicians. Cabrnoch v. Bowen, 881 F.2d 561, 564 (8th Cir. 1989).
We conclude that the ALJ properly weighed the various medical
opinions in making his determination.


     We also find unpersuasive Jenkins' argument that the
hypothetical question posed to the vocational expert failed to
include all of Jenkins' impairments.     The hypothetical question
properly included all impairments that were supported in the record
and excluded other alleged impairments that the ALJ had reason to
discredit. See Chamberlain v. Shalala, 47 F.3d 1489, 1495-96 (8th
Cir. 1995).


     Jenkins also contends the ALJ should have relied on other
agencies' determinations of disability in rendering its decision in
this case.   The record shows that Jenkins was awarded Veterans
Administration benefits and was found eligible for state-funded
rehabilitation services. This court has held that a disability
determination by the Veterans Administration is not binding on the
ALJ. Fisher v. Shalala, 41 F.3d 1261, 1262 (8th Cir. 1994); see

                               -4-
also 20 C.F.R. § 404.1504.       Notwithstanding the finding of
disability by another agency, the ALJ's determination that Jenkins
is not disabled under the regulations set forth by the Social
Security Administration is supported by strong evidence in the
record as a whole.


     We have considered other arguments raised by Jenkins and find
them to be equally without merit. After careful consideration of
the record, we conclude that substantial evidence in the whole
record supports the ALJ's decision to deny benefits in this case.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-